Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Berger on May 12, 2012.
The application has been amended as follows:
In claim 10 on line 3: “by the light directly turning film” has been changed to -- by the light direction turning film.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.
Allowable Subject Matter
Claims 1, 4-15, and 17-20 have been allowed.
The following is an examiner’s statement of reasons for allowance
In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses: 
Re 1, 4-8: in claim 1, “a light direction turning film between at least one of the plurality of light sources and the prism through which the light emitted by that light source passes, wherein the light emitted by that light source is turned left or right by the light direction turning film prior to the light passing through the prism; and a cover having a plurality of openings through which the light that passes through the plurality of prisms is configured to exit the airfield taxiway light, wherein each respective opening is positioned over a different one of the plurality of prisms.”

Re 9-14: in claim 9, “a light direction turning film between each respective light source and the prism through which the light emitted by that light source passes, wherein the light emitted by each respective light source is turned left or right by the light direction turning film prior to the light passing through the prism; and a cover having a plurality of openings through which the light that passes through the plurality of prisms is configured to exit the airfield taxiway light, wherein each respective opening is positioned over a different one of the plurality of prisms.”

Re 15 and 17-20: in claim 15, “a light direction turning film between two of the three light sources and the prism through which the light emitted by that light source passes, wherein the light emitted by Page 4 of 10AIRFIELD TAXIWAY LIGHTS Application No. 17/212,111 Amendment dated April 11, 2022 Reply to Final Office Action dated January 14, 2022each of the two light sources is turned left or right by the light direction turning film prior to the light passing through the prism; and a cover having three openings through which the light that passes through the three prisms is configured to exit the airfield taxiway light, wherein each respective opening is positioned over a different one of the three prisms.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875